Citation Nr: 1142964	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-24 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In June 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record in the form of an August 2007 application for TDIU, but it's unclear whether such claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has reviewed the record and finds that additional development of the evidence is warranted.

The Veteran's testified during his June 2009 hearing testimony that he believes has an acquired psychiatric disability which is secondary to his service-connected back disability or a medication utilized in the treatment for such disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 10, 2006, does not affect the consideration or the outcome of this case.  This new paragraph was added to implement a decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 (1995).  The holding in that case has been binding on VA since it was issued in 1995.  Thus, the regulatory provisions added by 38 C.F.R. § 3.310(b) simply conform VA regulations to the court's decision, the holding of which has been applicable during the entire period of this appeal.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  The record indicates diagnoses of various psychiatric disorders to include social phobia, a mood disorder, major depressive disorder, dysthmia, obsessive compulsive disorder and a generalized anxiety disorder.  Additionally, a supplemental statement of the case dated June 2008 indicates that Veteran was diagnosed with PTSD by a VA psychologist in June 2007.  However, the June 2007 VA treatment record has not been associated with the claims file and is not available for review by the Board at this time.  The evidence reviewed by the supplemental statement of the case indicates that imaging VA treatment records were reviewed, meaning that the VA treatment records considered were not necessarily associated with the Veteran's claims file in paper form.  Thus, at this time, the Board does not have access to all of the evidence considered by the RO in their last final adjudication of the Veteran's claims file.

Therefore, the Board finds that the Veteran's claim must be remanded for association of VA treatment records with the claims file and further development, including notice consistent with VCAA, and adjudication of a claim for PTSD.

The Board additionally notes that VA treatment notes indicate that the Veteran has received mental health therapy on a regular basis since approximately April 2004.  In various treatment notes, the Veteran is reported as saying that his anxiety and intrusive thoughts have been present since the mid-1990s.  

The Board observes that a January 2006 treatment note, authored by a nurse practitioner, indicates that the Veteran has Major Depressive Disorder vs. a Mood Disorder secondary to chronic pain.  The same nurse practitioner indicated in a February 2006 treatment note that the Veteran's current anxiety is more likely than not a direct result of his back injury and pain.  There is no rationale offered for this conclusion.

Additionally, a September 2006 VA mental disorders examination indicates that the Veteran's Axis I diagnoses include social phobia, a beta-blocker induced mood disorder and a chronic pain disorder with an Axis II diagnosis of a personality disorder with dependent and passive-aggressive features.  The examiner indicated that the Veteran's social phobia is not related to his lumbar spine condition as it began so long after his back injury.  The examiner additionally stated that the Veteran is taking a beta blocker for anxiety and suspected his use of propranolol is causing or at least worsening his depressive symptoms.  There is no rationale for this opinion.  

Thus, as the various medical opinions of record are not sufficient without rationale for their findings, the Veteran should be afforded an additional examination to determine if the Veteran has any psychiatric disorder which is related to active service, secondary to a service-connected condition or aggravated by a service-connected condition or medication taken for such condition.

Additionally, the Veteran indicated during his June 2009 hearing testimony that he has applied for Social Security disability.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration (SSA) which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

Finally, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim of service connection for an acquired psychiatric disorder to include PTSD. 

2.  Request the SSA to provide the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.

3.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran and not already associated with the claims file, including treatment records from the VA Healthcare System in Anchorage, Alaska.

4.  Complete any additional development concerning the Veteran's claim for PTSD as deemed necessary by the RO/AMC.

5.  After completion of the above actions to the extent possible, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should opine as to whether any diagnosed psychiatric disorders are related to, aggravated by (permanent worsening of the underlying disability beyond natural progress) or secondary to a service-connected disability or any medication taken for a service-connected disability.  If aggravation is found, then the examiner must quantify the degree of such aggravation with a baseline indicated prior to the onset of the worsening.  

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  

The rationale for all opinions expressed should also be provided.

6.  Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


